DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 18, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 6, 8, 15, 17, 18, has canceled claim 9 and has newly added claim 19.  
Claims 1-8, and 10-19 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a doubly periodic grating” recited in claim 5 is confusing and indefinite.  It is not clear what considered to be the “doubly” and the “singly”.  It is not clear if this means the grating is a linear grating has two periods or the grating is a two-dimensional grating with period in orthogonal direction?  For the purpose of examination, this phrase is being examined as “two-dimensional grating with two periods in orthogonal directions”.  Applicant still fails to provide definite definition for the phrase.  
The expression recited in claim 8 is confusing and indefinite since it is not clear the angles x is measured with respect to what?  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11, 13-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Jarvenpaa et al (US 2011/0019874 A1).
Claims 1 and 17 have been amended and claim 19 has been newly added to necessitate the new grounds of rejection.  
Jarvenpaa et al teaches a display device for a personal display (Figure 6a) wherein the display is comprised of a light-guide (please see Figures 5a, 5b, 6a and 11c), capable of guiding light by internal reflection (please see Figures 5a and 5b), a diffractive in-coupling grating (210 or 10, please see paragraph [0123]) and a diffractive out-coupling grating (230 or 30), wherein the in-coupling grating is adapted to couple light directed thereto the light-guide so as to allow propagation of the light to the out-coupling grating, wherein the in-coupling grating is adapted to couple light to the light-guide as at least two diffraction wavefronts (B5 and B6) and the display element further comprises at least two different exit pupil expander gratings (221 and 222, or 21 
With regard to claim 16, Jarvenpaa et al implicitly teaches a method for producing an image on the personal display wherein the method comprises the step of directing light to the in-coupling grating (210) arranged on a light-guide capable of guiding light laterally by total internal reflection, the step of guiding in-coupled light to at least one exit pupil expander (221 and 222), arranged to extend the exit pupil of the display and the step of guiding light from the at least exit pupil expander grating to the out-coupling grating (230) for producing a viewable image.  The method further comprises, on the in-coupling grating, coupling light to the light-guide as two diffraction wavefronts (B5 and B6), guiding the two diffraction wavefronts to two different exit pupil expander gratings for extending the exit pupil of the display and guiding the light from the two exit pupil expander gratings to the out-coupling grating.  The two diffraction wavefronts correspond to the first positive and first negative reflection order respectively, (please see paragraph [0126]).    
With regard to amended claim 17, Jarvenpaa et al teaches a display device for a personal display (Figure 6a) wherein the display is comprised of a light-guide (please see Figures 5a, 5b, 6a and 11c), capable of guiding light by internal reflection (please see Figures 5a and 5b), a diffractive in-coupling grating (210 or 10, please see paragraph [0123]) and a diffractive out-coupling grating (230 or 30), wherein the in-coupling grating is adapted to couple light directed thereto the light-guide so as to allow propagation of the light to the out-coupling grating, wherein 
Claims 1, 16 and 17 have been amended to include the phrase “wherein the grating vector or vectors of the in-coupling grating, exit pupil expander gratings and out-coupling grating are chosen such that when said wavevectors are out-coupled from the lightguide by the out-coupling grating the wavefronts have the same orthogonal wave vector components as when incident on the in-coupling grating”.  
Jarvenpaa et al teaches that the as shown in Figures 5b and 11c, the grating vector of the in-coupling grating, exit pupil expander gratings and out-coupling grating are chosen such that the wavefronts are out-coupled from the light-guide by the out-coupling grating the wavefronts have the same orthogonal wave vector components as when incident on the in-coupling grating.  Specifically Jarvenpaa et al teaches that the propagation direction of the wavefront of the incident light and the propagation direction of the wavefront of the out-coupling light can be made equal, (please see paragraph [0170]).  
  With regard to claim 2, Jarvenpaa et al teaches that the two different exit pupil expander gratings (221 and 222, Figures 5a and 5b) are located laterally essentially on opposite sides of the in-coupling grating.  

With regard to claim 4, Jarvenpaa et al teaches that the exit pupil expander gratings (21 and 22, Figure 11c) are arranged as fan-shaped zones symmetrically with respect to the in-coupling grating, (10).  
With regard to claim 7, Jarvenpaa et al teaches that the in-coupling grating may be a singly periodic grating, (10, Figure 10a).  
With regard to claim 8, the direction unit vector for the ion-coupling grating is implicitly met by the claimed relationship.  In particular, as demonstrated in Figures 5a, 5b and 6, the angle x to the exit pupil gratings (221 and 222) may assume the value zero and the unit vector for the in-coupling vector therefore is (0, 0, 1), or in the z-direction only.  
With regard to claim 11, as shown in Figure  9, Jarvenpaa et al teaches that the wavefronts are each adapted to carry partial image of total image directed to the in-coupling grating for increasing the maximum field of view that can propagate on the out-coupling grating.  
With regard to claim 13, as shown in Figures 5a, 5b and 6a, Jarvenpaa et al teaches that the in-coupling grating (210) is arranged on one side of the light-guide only.  
With regard to claim 14, Jarvenpaa et al teaches that the wearable display element is an augmented reality eyewear element, (please see Figure 19).  
With regard to claim 15, Jarvenpaa et al teaches that the personal display device may be a near-eye display device that is comprised of an image source (170, Figures 9 and 10a) for projecting an image and at least one diffractive display element for displaying the image projected to said in-coupling grating (10) thereof on the out-coupling grating (30).  
With regard to newly added claim 19, Jarvenpaa et al teaches that the wavefronts are each adapted to carry a partial image of a total image directed to the in-coupling grating for increasing the maximum field of view that can propagate on the out-coupling grating, (please see Figures 5a, 5b, 6b and 11c).  
This reference has therefore anticipated the claims.  

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication by Jarvenpaa et al (US 2011/0019874 A1).
Claim 18 has been amended to necessitate the new ground of rejection.  
Jarvenpaa et al teaches a display device that is being used by using a first positive and first negative reflection diffraction order-based, (B5 and B6, Figures 5a, 5b and 6a, please see paragraph [0126]), splitting of incident light (B4) and recombination of the split light form producing an image on a diffractive display element.  
Claim 18 has been amended to include the phrase “the method of producing an image on a diffractive display element”.  Jarvenpaa et al teaches that the display device implicitly includes the method of producing an image on the diffractive display element.  
This reference has anticipated the claim.  


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa et al in view of the US patent application publication by Popovich et al (US 2019/0121027 A1).
The display element taught by Jarvenpaa et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 5 and 6, Jarvenpaa et al does not teach explicitly that the in-coupling grating comprises a doubly periodic grating (interpreted as two-dimensional grating).  Popovich et al in the same field of endeavor teaches a beam expansion structure that is comprised of an in-coupling grating (103, Figure 1) that is a two-dimensional grating comprises two orthogonal sets of fringes (107 and 108, Figure 2) to split the incident light to two different exit pupil expander gratings (105 and 106).  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to modify the in-coupling grating to be a two dimensional grating has doubly periods in two orthogonal directions for the benefit of allowing the splitting of the incident light to desired directions be designed by the two dimensional gratings.  With regard to claim 6, Popovich et al teaches that the in-coupling grating is periodic in both orthogonal lateral directions so that it, with the combination of Jarvenpaa et al, in-couples .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa et al in view of the US patent issued to Laakkonen (PN. 8,593,734).
The display element taught by Jarvenpaa et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, this reference does not teach explicitly that the in-coupling grating comprises at least two portions arranged laterally with respect to each other and have different grating line orientation and/or profile for performing the coupling.  Laakkonen in the same field of endeavor teaches a beam expansion structure wherein the input grating (22, Figures 3a and 3b) has at least two portions (22a and 22b) arranged laterally with respect to each other and having different grating line orientations and profile to couple the incident light into right and left directions to the exit pupil expander gratings (24a and 24B).  It would then have been obvious to one skilled in the art to apply the teachings of Laakkonen to modify the in-coupling grating to have two portions with asymmetric grating line orientations and profiles that are arranged laterally for the benefit of properly diffracting and coupling the incident light to two exit pupil expander gratings at desired lateral locations.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa et al in view of the US patent issued to Tervo et al (PN. 10,061,124).
The display element taught by Jarvenpaa et al as described in claim 1 above has met all the limitations of the claims.  
Tervo et al in the same field of endeavor teaches a diffractive beam expander wherein the exit pupil expander grating comprises a first grating section (42, Figures 2 and 3) and a second grating section (44) that are disposed on opposite sides of the light-guide.  It would then have been obvious to one skilled in the art to apply the teachings to modify the exit pupil expander gratings of Jarvenpaa et al to alternatively has the two grating portions be disposed on opposite of the light-guide for the benefit of providing different design for the display element.  
Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they are rejected for the reasons stated above.
The applicant fails to clarify the definition of doubly periodic grating recited in claim 5.
In response to applicant’s argument concerning the wavefronts have the same orthogonal wave vector components, the cited Jarvenpaa et al explicitly teaches that the wavefronts of the incident on the in-coupling grating may have the same propagation direction as the wavefront of the out-coupled light, (please see paragraph [0170], Figure 11c).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872